DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-5,9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  EP 0591754 ] in view of Kanari et al. 5,293,971.
Regarding claim 1 EP ‘754 shows (as broadly claimed) in figure 3:
A vibration damper for a motor vehicle, comprising:
having at least one damper tube 24 provided with damper fluid; a piston rod 14 comprising a piston 14 guided axially in the damper tube; and at least one valve unit 16, 46,48,50;
configured to’ generate a first damper setting,
a second flow path 44 comprising a second valve 16,44A ‘configured to’ generate a second damper setting and a variable throttle 16, and a third flow path 18 comprising a check valve 58A, wherein the second damper setting is softer than the first damper setting and the cross section of the second flow path is capable of being adjustable at least partially by the variable throttle 16A due to the level of current applied to the valve 16.
Lacking in EP ‘754 is a specific description of where the second damper setting is softer than the first damper setting.
The reference to Kanari e al. (which may be somewhat duplicative with respect to the limitations of claim 1) shows a variable damper where the settings may be adjusted between hard and soft.  Note the rotary valve controlling the openings at 12a-12f.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the damper of EP ‘754 so that the damper settings (i.e. first and second) could be as that claimed simply by adjusting the level of current to the variable valve(s) at 16,18.
Further, since EP ‘754 shows these valves schematically, presumably other valve arrangements could be used/substituted for the valves 16 or 18, such as a rotary valve at 12 as shown by Kanari.  Although not applied see the U.S. Publication to Ogawa ‘950 element 9 and para 0021.
Regarding claims 2-5,9-13 as readily apparent from the drawings (and as broadly claimed) these limitations are met.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/21/21